Citation Nr: 0213587	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for low back disorder. 

2.  Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision from 
the Department of Veterans Affairs in Albuquerque, New 
Mexico.

Historically, the veteran filed a claim for service 
connection for low back disorder and bilateral knee disorder 
in October 1997.  After the RO denied the claims in February 
1998, the Board reviewed the appeal in August 2000 and 
remanded the matters for further evidentiary development.  
The RO continued to deny the claims by supplemental statement 
of the case (SSOC) dated in October 1999.  When the appeal 
returned to the Board in April 2001, the Board remanded the 
matter again for further evidentiary development.  The Board 
notes that the representative included the issue of 
entitlement to service connection for shortness of breath, 
claimed as due to asbestos exposure; however, this claim was 
denied in the Board's April 2001 decision and is no longer an 
issue before the Board.  It should also be noted that in the 
Board's April 2001 decision, the issue of entitlement to 
service connection for tinnitus was referred to the RO for 
adjudication.  By rating action of April 2002, the RO denied 
service connection for tinnitus.  The veteran was notified of 
this decision but has filed a notice of disagreement with 
this action.  

The Board observes that the Board decision dated in August 
2000 denied the claims for service connection for service 
connection for hearing loss, left hand pain, and right ankle 
pain as not well grounded.  However, the Veterans Claims 
Assistance Act of 2000 (VCAA) eliminates the well-grounded 
claim requirement.  Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107 
(West Supp. 2002)).  Moreover, the law provides that a 
claimant may request readjudication of a claim denied as not 
well grounded from July 14, 1999 to the date of the law's 
enactment on November 9, 2000, provided the request is filed 
within two years from the date of enactment.  VCAA, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100.  The matter 
is thus referred to the veteran.

A review of the claims file demonstrates that the evidentiary 
development previously requested by the Board, has been 
completed to the extent possible and the remaining issues of 
service connection for low back disorder and bilateral knee 
disorder are ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The evidence does not demonstrate that the veteran has a 
disability of the low back that is causally related to any 
injury or disease during a period of service; a low back 
disability was not present during active service or 
manifested within one year thereafter.

3.  The evidence does not demonstrate that the veteran has a 
bilateral knee disability that is causally related to any 
injury or disease during a period of service; a bilateral 
knee disability was not present during active service or 
manifested within one year thereafter.


CONCLUSIONS OF LAW


1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The January 1999 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate whether he is 
entitled to service connection for a low back disorder and 
service connection for a bilateral knee disorder and explains 
the particulars of why the evidence fails to support a grant.  
Although the SOC and later SSOCs dated in October 1999 and 
December 2000 discuss the veteran's claims in terms of well-
groundedness, which is no longer applicable, the RO clearly 
explains that the essential flaw is that a chronic disability 
of the low back and bilateral knees was not shown.  This is 
reiterated in the April 2002 SSOC, which discusses the 
veteran's claims on the merits.  The veteran was advised of 
the change in VA's duty to assist by the April 2001 Board 
remand.  In regard to VA's duty to provide an examination, 
the current posture of this claim is that the veteran failed 
to appear for a scheduled examination without good cause.  
This circumstance is subject to the mandates of a controlling 
regulation of which the veteran had been informed.  See 
38 C.F.R. § 3.655 (2001).  Moreover, the Court has held that 
VA's duty to assist the veteran is not a one-way street; he 
also has an obligation to assist in the adjudication of his 
claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran has had the opportunity to submit evidence and 
argument in support of his claim.  Upon his request, he was 
afforded a RO hearing in July 1999. Based on the information 
provided by the veteran thus far, the Board finds that 
further development is not possible.  He has not indicated 
the existence of any outstanding Federal government record or 
any other records that could substantiate his claim.  Since 
the RO has secured a complete record, the requirement under 
the VCAA that the RO advise the claimant of how 
responsibilities in developing the record are divided is 
moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.   Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including 
arthritis, becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

C.  Evidence

Service medical records indicate that the veteran underwent 
an enlistment physical examination in February 1992.  At that 
time, he indicated no medical history of a low back or 
bilateral knee disorder.  The report of medical examination 
indicates that the veteran's spine and lower extremities were 
normal upon clinical evaluation.  The veteran underwent a 
physical examination in October 1993 for a combat swimmer 
position.  The clinical evaluation of his spine and lower 
extremities was normal.  He did not report any symptoms or 
disorders pertaining to his back or knees.  A report of 
medical assessment signed by the veteran in April 1997 
indicates that the veteran's knees and back hurt worse since 
his last medical assessment or physical examination.  When 
asked if he had suffered any injury or illness while on 
active duty for which he did not seek medical care, the 
veteran indicated that he strained his back while lifting 
equipment.  He indicated that he intended to seek VA 
disability for his knee and back pain/arthritis at that time.  
The veteran underwent a separation physical examination in 
May 1997.  The veteran reported that his knee hurts when 
standing for a long time or bending.  He also indicated that 
he had back pain when running or jogging or staying in one 
position too long.  He also stated that he experienced back 
pain when he held ten pounds for more than 15 minutes.  The 
examining physician indicated that the veteran's knee pain 
was intermittent discomfort with increases in workload.  He 
concluded that the pain resolved with rest and was not 
considered disabling.  In regard to the veteran's back pain, 
the examiner concluded that it was mechanical low back pain 
and was not considered disabling.  The clinical evaluation of 
the spine and lower extremities was normal.

Post-service records reveal that the veteran sought treatment 
at VA Medical Center in Albuquerque, New Mexico.  The veteran 
underwent a VA compensation and pension (C&P) physical 
examination in November 1997.  In reference to his low back, 
the veteran reported that six months before his separation 
from service, he began experiencing some low back pain, which 
occurred following prolonged standing of more than 40 
minutes, twisting movements, and when lifting heavy objects 
of between 40 and 50 pounds.  The veteran described his pain 
as intermittent.  He disclosed that he believes the pain is 
related to his occasional lifting of equipment anywhere up to 
100 pounds.  He denied any acute trauma or injury to his low 
back.  He stated that he had sought treatment for his low 
back six months before his separation and was given Motrin, 
which he indicated had relieved his low back discomfort.  He 
reported that he now limits himself to lifting no more than 
20 to 30 pounds.  He denied being on any medication at the 
present time.  He denied any pre-service history of low back 
injury.

The veteran stated that he began experiencing knee pain about 
11/2 years before he left the service.  He indicated that the 
discomfort occurred when he squatted or when he extended his 
legs.  He stated that the discomfort was not really pain, but 
more like irritation.  The veteran opined that the discomfort 
was a result of him climbing up and down metal ladders on the 
decks.  He denied any injury of acute trauma to his knees.  
He reported that he does not take any medication for his 
knees and he is able to continue with activities of daily 
living without discomfort.  The veteran denied any history of 
pre-service knee injury.

The veteran indicated that he spent approximately five years 
in the Navy as a repair and maintenance man.  His work site 
was mostly in the engine room and he did a great deal of 
climbing on steel deck stairs.  Prior to entering the 
service, he worked as a baker and in fast-food venues.  
Following service, he performed shop work and construction, 
but reported that he had to quit after two months because he 
was unable to lift, carry, and do twisting motions on the 
ladder "and those kinds of stuff."  He had been unemployed 
for one month at the time of the examination.

The veteran walked into the examination room with no apparent 
discomfort.  The physical examination revealed that he was 
right-hand dominant.  His posture and gait were normal.  
Examination of the joints of the lower extremities was 
normal.  There were no findings of tenderness, swelling or 
atrophy.  The feet were negative for callosities bilaterally.  
Strength and mobility were normal.  Range of motion studies 
of the lower extremities were normal and performed without 
any discomfort.  Examination of the lumbar spine was normal 
without any findings of swelling, tenderness, spasm, or 
rigidity.  The lumbar spine demonstrated full range of motion 
without indication of any discomfort.  Neurological 
examination showed the veteran's gait, stance, and 
coordination were within normal limits.  Deep tendon 
reflexes, sensation to touch, and pain were within normal 
limits.  Cranial nerves II through XII were within normal 
limits.  X-rays were taken of the veteran's right and left 
knees, which were interpreted to show normal right and left 
knees without evidence of degenerative changes.  X-rays were 
also taken of the lumbosacral spine.  These were interpreted 
to show a normal lumbar spine without evidence of 
degenerative changes.  The diagnosis was negative physical 
examination, i.e., negative findings for low back and both 
knees.

VA outpatient records disclose that the veteran contacted a 
VAMC by telephone in August 1998.  He complained of a history 
of back problems and requested care from the VA.  He 
indicated that he was having pain in both knees and his low 
back.  He reported that he had been using Icy Hot and pain 
medications for pain, which he has had for the last two 
years.  The veteran was seen at the Initial Evaluation Clinic 
in September 1998.  His primary complaint involved neither 
his low back nor his knees, but he did report that he had a 
low back pain that was constant, dull, and non-radiating.  In 
January 1999, the veteran had an appointment in Primary Care, 
during which, he discussed getting a referral to Physical 
Therapy for his lower back pain.  

The veteran underwent a physical therapy initial evaluation 
in April 1999.  He reported a gradual onset of back pain 
approximately four to five years ago.  He disclosed that he 
was in the Navy at that time doing a lot of heavy lifting and 
climbing ladders aboard ship.  He stated that his back pain 
increased with prolonged sitting of greater than ten to 15 
minutes or standing for more than 30 minutes.  He also 
reported having back pain when he lay supine and side lying.  
He disclosed that both knees constantly tingle and the 
intensity of the tingling was not affected by anything 
specific.  He revealed that his knee pain was decreased by 
lying prone and he experienced minimal pain relief with 
muscle movement relaxers and Ibuprofen 600 milligrams (mg).  
He reported that he currently did maintenance work, which 
affected his low back pain and vice versa. 

Goals were set for veteran's physical therapy; no diagnostic 
assessment was made.

The veteran was seen again in April 1999.  Among his 
complaints were chronic pain in the back and knees.  It was 
noted that the veteran had been referred to Physical Therapy 
and had made one appointment and missed one.  The pertinent 
assessment was degenerative joint disease, stable.  The 
veteran continued to complain of knee pain and chronic low 
back pain in June 1999.  The pertinent assessment was 
back/knee pain.   

A physical therapy initial evaluation was done in August 
1999.  At that time the veteran complained of low back pain 
increased with lifting, prolonged positions, and sometimes 
with walking.  He reported that his knees hurt with extension 
or flexion, climbing ladders, and with cold temperatures-
weather or air conditioning.  He also reported some occasions 
of posterior right lower extremity tingling.  Pain is 
decreased with rest.  He reported that he did stretches 
prescribed by Physical Therapy in April for approximately 
three weeks.  He stated that he had been stretching earlier 
in the day and noticed he was having pain, so he stopped.  
Examination showed strength was within full limits 
throughout.  Trunk and knee active range of motion was within 
full limits.  The veteran was very tight in general 
throughout the trunk region upon palpation.  The assessment 
was the knee is strong and would be assessed further to 
determine the appropriateness of strengthening exercises.

The veteran was seen in general medicine in August 1999.  He 
complained of chronic low back pain and reported that he was 
getting some relief from a TENS unit.  He also complained of 
long-term bilateral knee pain.  The veteran reported that 
this was not improved with physical therapy.  Upon 
examination, the knee pain appeared to be patellofemoral 
syndrome.  The assessment was degenerative joint disease back 
improved.  The veteran continued to seek care in general 
medicine and physical therapy in September and October 1999 
with no change.  

The veteran consulted Orthopedics in January 2000.  The 
medical history reflected back and bilateral knee pain for 
several years.  The veteran denied neurological symptoms of 
the lower extremities.  He reported that his back pain was 
the most painful.  X-rays of the lumbar spine and the knees 
bilaterally were interpreted to be negative.   Following an 
examination of the knees, the diagnosis was rule out 
rheumatic condition.  In February 2000, the veteran reported 
that he still had occasional back pain, which was better with 
TENS.  He also reported that he continued to have occasional 
anterior knee pain at work.  He denied morning and night time 
symptoms.  Previous tests had indicated hemachromatosis as a 
possibility.  The veteran reported that he had cut down on 
use of Ibuprofen.  Examination showed no edema, joint 
swelling, or synovitis.  The assessment was arthritis.  The 
veteran continued with follow-up in May, June, and August 
2000 with no pertinent diagnosis other than chronic low back 
pain and knee pain/cramps in joints.

The veteran was seen in the Anesthesia Chronic Pain Clinic in 
July 2001 after being referred by his primary doctor.  A 
medical history was taken and a physical examination of the 
knees and back were done.  X-rays were interpreted as normal.  
A MRI (magnetic resonance imaging) was ordered.  The 
diagnosis was mechanical low back pain, probably discogenic.  
The MRI was reviewed in August.  It was interpreted to be a 
normal study with no abnormal findings.  The veteran was 
found not to be a candidate for anesthesia intervention at 
that time.  On another occasion in August, the diagnosis was 
mild left sacroiliitis.  The veteran continued to be seen in 
September, October, and December 2001 without change.  It was 
noted in October that it was unclear what to try at that time 
for pain control because the pain clinic was unwilling to try 
other pain medications until the veteran stopped abusing 
alcohol.  It was noted in December that a diagnosis of 
sacroiliitis had been considered, but the veteran had no 
obvious ankylosing or "spond" on examination.

The veteran testified in a personal hearing at the RO in July 
1999.  The relevant testimony indicates as follows:

The veteran went to the doctor several times in service for 
his low back.  A couple of these doctor's visits were 
informal and a couple were formal.  They thought that he had 
slept wrong or twisted it.  They gave him Motrin and that was 
the extent of treatment.  (Transcript (T.) at p. 2).  The 
veteran currently engages in physical therapy at the VA.  His 
back discomfort increases in the evenings.  He has pain that 
radiates to the mid and upper back.  He also experiences 
spasms in the back.  (T. at p. 3).

II. Analysis

 "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  (Emphasis in original.)  See 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A review of the 
record does not indicate that the veteran has a current 
diagnosis either a low back or the bilateral knee disability 
that is causally connected to service.   Service medical 
records do not reveal any acute trauma or injury.  The 
veteran never did in fact, seek treatment for knee or back 
pains.  The record discloses that about three months before 
separation, he reported a history of low back and bilateral 
knee pains.  The examining physician found no disorders when 
he examined the veteran and referred to both the bilateral 
knee and back complaints as NCD (not considered disabling).  

The VA examiner found the veteran was negative for any 
bilateral knee or back disorders in November 1997.  

Outpatient records reflect chronic complaints of knee and 
back pain; however, the diagnoses of these complaints appear 
uncertain and inconsistent.  The Board notes that arthritis 
was the diagnosis of record on more than one outpatient visit 
in early 2000.  The Board further notes that it has not 
appeared as a diagnosis since that time frame.  Degenerative 
joint disease was suspected, but not diagnosed.  
Patellofemoral syndrome was also considered in August 1999 as 
a diagnosis for the veteran's bilateral knee complaints, but 
was not given as a definite diagnosis.  
X-rays of the lumbar spine have always been interpreted to be 
normal; the MRI was also found to be negative.  X-rays of the 
knees were likewise negative.  

The most current examination, completed in March 2002, noted 
that sacroiliitis had been brought up as a possible diagnosis 
of the veteran's back problems, but the treatment note 
indicates that this was inappropriate as a diagnosis in the 
absence of other specific findings, such as ankylosing.  A 
careful review of the record fails to demonstrate a definite 
diagnosis of a low back disorder or a bilateral knee 
disorder. There must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
supra.  The Board has no doubt that the veteran earnestly 
believes that he has current disabilities related to service 
and that he has brought his claims in good faith. The United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held, however, that a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Absent a definite and current 
diagnosis of any disability pertaining to the knees or low 
back, the Board must conclude that the medical evidence in 
this case is controlling and is simply overwhelmingly against 
the claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.


ORDER

Entitlement to service connection for low back disorder is 
denied. 

Entitlement to service connection for bilateral knee disorder 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

